                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

WAVE LENGTH HAIR SALONS OF
FLORIDA, INC., on behalf of itself and
all others similarly situated

                Plaintiff,

v.                                                 Case No: 2:16-cv-206-FtM-38MRM

CBL & ASSOCIATES PROPERTIES,
INC., CBL & ASSOCIATES
MANAGEMENT, INC., CBL &
ASSOCIATES LIMITED
PARTNERSHIP and JG GULF
COAST TOWN CENTER, LLC,

               Defendants.
                                          /

                                         ORDER1

       Before the Court is Plaintiff’s Objection to Order Granting Defendants a Sur-Reply

to Plaintiff’s Motion for Class Certification (Doc. 211), and Defendants’ Response to

Plaintiff’s Objection to Order Granting a Sur-Reply (Doc. 219). For the following reasons,

Plaintiff’s objection is overruled.

       Under Federal Rule of Civil Procedure 72(a), a party may object to a magistrate

judge’s order on a nondispositive matter. The district court must “modify or set aside any



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “A

finding is clearly erroneous if the reviewing court, after assessing the evidence in its

entirety, is left with definite and firm conviction that a mistake has been committed.” A.R.

by an through Root v. Dudek, 151 F. Supp. 3d 1309, 1312 (S.D. Fla. 2015) (citation

omitted). “A magistrate judge’s order is contrary to law when it fails to apply or misapplies

relevant statutes, case law, or rules of procedure.” Fid. Nat’l. Title Ins. Co. v. J.P. Morgan

Chase Bank, N.A., 3:10-CV-1153-J-34JRK, 2012 WL 12965923, at *1 (M.D. Fla. Mar. 26,

2012) (internal quotations omitted).

         Here, Plaintiff objects to United States Magistrate Judge Mac R. McCoy granting

Defendants leave to file a sur-reply in opposition to Plaintiff’s motion for class certification.

(Doc. 211). Plaintiff’s objection spans sixteen pages of argument and more than 1,400

pages of exhibits. (Doc. 211). Defendants oppose Plaintiff’s motion. (Doc. 219). Since

then, Plaintiff moved for and was granted leave to file a sur-sur-reply in support of its

motion for class certification. (Docs. 222; 226).

         Because Plaintiff received leave to file a sur-sur-reply, the issue is moot. But even

if the     issue   was not moot, the Court finds Plaintiff’s position unavailing.

“A district court's decision to permit the filing of a surreply is purely discretionary and

should generally only be allowed when ‘a valid reason for such additional briefing exists,

such as where the movant raises new arguments in its reply brief.’” First Specialty Ins.

Corp. v. 633 Partners, Ltd., 300 Fed. App’x. 777, 788 (11th Cir. 2008) (citation omitted).

Here, Judge McCoy considered Defendants’ motion for leave to file a sur-reply and found

valid reason to grant it. (Docs. 189; 191). Judge McCoy’s decision was neither clearly




                                               2
erroneous nor contrary to law. And Plaintiff’s long-winded objection does nothing to

persuade otherwise. Plaintiff’s objection is overruled.

      Accordingly, it is now

      ORDERED:

      Plaintiff’s Objection to Order Granting Defendants a Sur-Reply to Plaintiff’s Motion

for Class Certification (Doc. 211) is OVERRULED.

      DONE and ORDERED in Fort Myers, Florida this 7th day of November 2018.




Copies: All Parties of Record




                                            3
